Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what Applicants intend in the limitation “wherein the fixed points include embracing fixed points arranged so as to embrace input points of a rear collision load”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US PG Pub No. 2018/0370570) in view of van den Akker (US PG Pub No 2012/0183828).
[Claim 1] Regarding claim 1, Ayukawa discloses a vehicle substructure comprising a battery case (42) having a battery (72) wherein the battery case (42) includes a bottomed case pan (Base of 42) having an opening at a top (FIGS 1-2) and a case cover (76) to close the opening of the case pan (See annotated FIG 3).
-However, it fails to disclose a case cover having a top and bottom plate with partitions therebetween.
-Nevertheless, van der Akker discloses a battery cover (8) in FIG 8 having top/bottoms (20) with corrugated core (21).
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Ayukawa to have a structural cover as taught by van der Akker in paragraph [0048] as in order to increase strength and increase resistance to buckling.
-Regarding the limitations: and linearly extending in a vehicle width direction so as to be substantially in parallel to each other (The reinforcement structure of van der Akker extend laterally and parallel) and both ends in the vehicle width direction of the case cover are connected to a pair of right and left side sills (Ayuwaka FIG 1) disposed on both a right side and a left side in the vehicle width direction and extending in a vehicle front-rear direction (Ayukawa FIG 1, rockers 18-20).

    PNG
    media_image1.png
    852
    691
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    729
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    207
    666
    media_image3.png
    Greyscale

[Claim 2] Regarding claim 2, Ayuwaka/van der Akker disclose the vehicle substructure as claimed in claim 1, wherein the case cover is formed by extrusion molding (See Ayukawa paragraphs [0050 and 0052] which discloses extrusion molding the frame, such a process is suitable to form the cover and selected from a known group of metal forming processes).
[Claim 5] Regarding claim 5, Ayuwaka/van der Akker disclose the vehicle substructure as claimed in claim 1, wherein a distance between the partitions adjacent in the vehicle front-rear direction to each other varies in the vehicle front-rear direction (Core 21 of van der Akker has an alternating corrugated structure which varies spacing for strength).
[Claim 6] Regarding claim 6, Ayuwaka/van der Akker disclose the vehicle substructure as claimed in claim 1, wherein a top surface of the case cover is flat at edges in the vehicle front-rear direction and edges in the vehicle width direction (van der Akker FIG 9 shows a generally flat structure and flat edges).
Allowable Subject Matter
1.	Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614     

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614